Citation Nr: 0513520	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-06 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
torticollis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from February 1986 to 
August 1987.  




This appeal is before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision from the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO) that continued the 10 percent rating for torticollis.  

In April 2004, the Board remanded the case to schedule VA 
examinations for the veteran, which were accomplished in June 
2004.  This matter is now before the Board for appellate 
review.  


FINDINGS OF FACT

1.  Pain from involuntary movements to the veteran's head is 
moderate in degree and only severe twice per week.  

2.  Cranial nerves are intact with the exception of the 
presence of atrophy of the right sternomastoid muscle and 
hypertrophy on the left.  

3.  All muscle groups exhibit normal strength, and tone and 
coordination are intact.  

4.  Reflexes are symmetric, and sensory examinations are 
intact.  

5.  The veteran's activities of daily living are not limited.  

6.  The veteran is able to use his arms, and he is able to 
drive.  

7.  The veteran's equilibrium is satisfactory.  

8.  The veteran's shoulders reveal full range of motion and 
power.  

9.  Grip is strong, and there is no neurological deficit in 
the upper limbs.  




10.  There is no evidence of weakened movement or excess 
fatigability, although there is involuntary incoordination 
due to the torticollis.  

11.  The veteran is able to execute skilled movement smoothly 
without disturbance of locomotion or interference with 
sitting, standing, or weight bearing.  

12.  The veteran is able to get up easily and move around 
well without any complaint of pain.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
torticollis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.73, Diagnostic 
Codes 5320, 5322, 5323, 4.124a, Diagnostic Codes 8103, 8211, 
8311, 8411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available medical records from the 
identified health care providers.  The veteran received VA 
neurological examinations in December 2002 and June 2004 and 
a VA cervical spine examination in June 2004.  The veteran 
and his representative filed several lay statements with the 
RO, and the veteran's March 2003 substantive appeal declined 
the opportunity for a hearing before the Board.  

The RO's December 2002 letter, the Board's April 2004 letter, 
the February 2003 statement of the case, and the September 
2003 and February 2005 supplemental statements of the case 
informed the veteran of applicable laws and regulations, 
including applicable provisions of The Veterans Claims 
Assistance Act of 2000, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  In these documents, the VA informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
veteran was informed that it was his responsibility to 
identify health care providers with specificity, that it was 
his responsibility to provide the evidence in his possession 
that pertained to the claim, and that it still remained his 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004).  




Entitlement to a rating in excess of 10 percent for 
torticollis

An April 1998 rating decision granted service connection and 
an initial 10 percent rating for torticollis from January 22, 
1998, and the veteran perfected a timely appeal of the 
initial rating.  An August 2001 Board decision, which 
affirmed the 10 percent rating, became final because the 
veteran received notice of the decision by letter dated 
August 14, 2001, and he did not appeal.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2004).  After the veteran 
filed an application for increased rating in July 2002, the 
December 2002 rating decision continued the 10 percent rating 
for torticollis, and the veteran perfected a timely appeal.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that his service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable, based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's torticollis disability is currently evaluated 
under the criteria for a convulsive tic.  38 C.F.R. § 4.124a, 
Diagnostic Code 8103.  Given the diagnoses and findings of 
record, the Board will consider whether a higher rating is 
warranted under the criteria for a convulsive tic (Diagnostic 
Code 8103), injury to Muscle Group XX (Diagnostic Code 5320), 
injury to Muscle Group XXII (Diagnostic Code 5322), injury to 
Muscle Group XXIII (Diagnostic Code 5323), paralysis of the 
eleventh cranial nerve (Diagnostic Code 8211), neuritis of 
the eleventh cranial nerve (Diagnostic Code 8311), and 
neuralgia of the eleventh cranial nerve (Diagnostic Code 
8411) since July 2002, when the veteran filed his claim for 
increased rating.  

A higher rating is not warranted under the criteria for a 
convulsive tic, which is assigned a 30 percent evaluation if 
severe and a 10 percent evaluation if moderate, depending 
upon the frequency and severity of the muscle groups 
involved.  38 C.F.R. § 4.124a, Diagnostic Code 8103.  At the 
June 2004 VA examination, the veteran reported that the pain 
from involuntary movements to his head was moderate in degree 
and only severe twice per week.  He took medication in the 
form of Motrin, which provided partial relief.  He also 
reported that there was no loss of employment as a result of 
this disorder.  Under the circumstances, a higher rating is 
not warranted under the criteria for a convulsive tic.  

A higher rating is not justified under the criteria for 
injury to Muscle Groups XX, XXII, and XXIII and paralysis, 
neuritis, and neuralgia of the eleventh cranial nerve.  
Muscle Group XX function includes postural support of the 
body and extension and lateral movements of the spine.  
Spinal muscles include the sacrospinalis (erector spinae and 
its prolongations in the thoracic and cervical regions).  
Injury in the cervical region is assigned a 40 percent 
evaluation if severe, a 20 percent evaluation if moderately 
severe, and a 10 percent evaluation if moderate.  38 C.F.R. 
§ 4.73, Diagnostic Code 5320.  Muscle Group XXII function 
includes rotary and forward movements of the head, 
respiration, and deglutition.  Muscles of the front of the 
neck include the lateral, supra, and infrahyoid group: 
(1) trapezius I (clavicular insertion); (2) 
sternocleidomastoid; (3) the "hyoid" muscles; (4) 
sternothyroid; (5) digastric.  The injury is assigned a 30 
percent evaluation if severe, a 20 percent evaluation if 
moderately severe, and a 10 percent evaluation if moderate.  
38 C.F.R. § 4.73, Diagnostic Code 5322.  Muscle Group XXIII 
function includes movements of the head and fixation of 
shoulder movements.  Muscles of the side and back of the neck 
include suboccipital and lateral vertebral and anterior 
vertebral muscles.  The injury is assigned a 30 percent 
evaluation if severe, a 20 percent evaluation if moderately 
severe, and a 10 percent evaluation if moderate.  38 C.F.R. 
§ 4.73, Diagnostic Code 5323.  Paralysis, neuritis, and 
neuralgia of the eleventh cranial nerve are assigned a 30 
percent evaluation if complete, a 20 percent evaluation if 
incomplete severe, and a 10 percent evaluation if incomplete 
moderate, dependent upon loss of motor function of the 
sternomastoid and trapezius muscles.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8211, 8311, 8411.  

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:  (1) Slight 
disability of muscles.  (i) Type of injury.  Simple wound of 
muscle without debridement or infection.  (ii) History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c).  (iii) 
Objective findings.  Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  
(2) Moderate disability of muscles.  (i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  (iii) Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  (3) Moderately severe disability of muscles.  
(i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c) and, if present, evidence of inability to keep up 
with work requirements.  (iii) Objective findings.  Entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  (4) Severe disability of 
muscles.  (i) Type of injury.  Through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c), worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue- pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  

The evidence at the December 2002 and June 2004 VA 
examinations did not show loss of power, weakness, lowered 
threshold of fatigue, and uncertainty of movement affecting 
the Group XX, XXII, and XXIII muscles or the eleventh cranial 
nerve.  In December 2002 and June 2004, cranial nerves were 
intact with the exception of the presence of atrophy of the 
right sternomastoid muscle and hypertrophy on the left.  
Motor system examinations revealed that all muscle groups 
exhibited normal strength, and tone and coordination were 
intact.  Reflexes were symmetric, and sensory examinations 
were intact.  In June 2004, the veteran reported that his 
activities of daily living were not limited.  He was able to 
use his arms, and he was able to drive.  His equilibrium was 
satisfactory.  Both shoulders revealed full range of motion 
and power.  Grip was strong and there was no neurological 
deficit in the upper limbs.  The June 2004 VA examiner opined 
that there was no evidence of weakened movement or excess 
fatigability, although there was involuntary incoordination 
due to the torticollis.  The examiner opined that the veteran 
should be able to execute skilled movement smoothly without 
disturbance of locomotion or interference with sitting, 
standing, or weight bearing.  At the June 2004 VA 
examination, the veteran was able to get up easily and move 
around well without any complaint of pain.  A higher rating 
is not justified under the criteria for injury to Muscle 
Groups XX, XXII, and XXIII and paralysis, neuritis, and 
neuralgia of the eleventh cranial nerve.  

For all these reasons, the 10 percent rating should continue.  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2004); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

An extraschedular rating is not warranted because exceptional 
circumstances have not been demonstrated.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(2004).  The veteran's torticollis disability does 
not cause frequent hospitalizations or marked interference 
with employment.  In June 2004, the veteran reported that, 
although he is currently unemployed, there had been no loss 
of employment as a result of this disorder.  The evidence 
showed no attempts at job applications.  Therefore, referral 
for consideration of an extraschedular rating is not 
currently warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for 
torticollis is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


